May 13, 2013 VIA EDGAR Securities and Exchange Commission Division of Corporation Finance treet, N.E., Mail Stop 4561 Washington, D.C. 20549-7010 Riverview Financial Corporation/ Registration Statement on Form S-4 (File No.333-188193) Dear Ladies and Gentlemen: Reference is made to the Registration Statement on Form S-4 (File No.333-188193) filed by Riverview Financial Corporation and Union Bancorp, Inc. on April29, 2013 (the “Registration Statement”). Pursuant to Rule 473(c) of the Securities Act of 1933 (the “Act”), the following delaying amendment, prescribed by Rule 473(a) of the Act, is hereby incorporated into the facing page of the Registration Statement following the calculation of registration fee table: “The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section8(a) of the Securities Act of 1933 or until the registration statement shall become effective on such date as the Commission, acting pursuant to said Section8(a), may determine.” If you have any questions or comments in connection with this delaying amendment, please contact Kimberly J. Decker (717-399-1506) of Barley Snyder, LLP. Sincerely, /s/ Robert M. Garst Robert M. Garst Chief Executive Officer Riverview Financial Corporation Sincerely, /s/ Mark F. Ketch Mark F. Ketch President and Chief Executive Officer Union Bancorp, Inc.
